Hall, Judge.
The error enumerated in this appeal is the overruling of the defendant’s motion for judgment non obstante veredicto as to the award of penalties and attorney’s fees. The insured’s proof of loss under the homeowner’s insurance policy claimed a loss of $3,214.47, and suit was brought to recover that amount. The verdict returned for the insured’s loss was for $2,300. “Where the verdict in a suit on an insurance policy is for substantially less than the amount claimed in the proof of loss and less than the amount demanded in the petition, no recovery for damages and attorney’s fees is authorized.” Ga. Farm Bureau Mut. Ins. Co. v. Boney, 113 Ga. App. 459 (148 SE2d 457).
The trial court erred in overruling the defendant’s motion for judgment non obstante veredicto as to the award of penalties and attorney’s fees.

Judgment reversed.


Nichols, P. J., and Deen, J., concur.

Erwin, Birchmore & Epting, Denny C. Galis, Wilbur A. Orr, for appellant.
Walton Hardin, for appellee.